UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 03-2219



KARL G. BYRD, SR.,

                                                 Plaintiff - Appellant,

          versus


THE BALTIMORE SUN COMPANY; BALTIMORE GRAPHIC
COMMUNICATIONS UNION #31; ROBERT STALLINGS,
President, Baltimore Graphic Communications
Union #31,

                                                Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, District Judge. (CA-
00-2677-JFM)


Submitted:   August 27, 2004                 Decided:   October 15, 2004


Before LUTTIG, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ralph T. Byrd, Laytonsville, Maryland, for Appellant. Howard K.
Kurman, Laura L. Hoppenstein, OFFIT, KURMAN, YUMKAS & DENICK, P.A.,
Owings Mills, Maryland; Charles Lamasa, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Karl G. Byrd, Sr., appeals the district court’s order

granting      Defendants’      motion    for     summary    judgment   in    Byrd’s

employment discrimination action and denying Byrd’s motion for a

continuance and motion to strike materials submitted in support of

summary    judgment.        We    have   reviewed    the    record   and    find    no

reversible error.        Accordingly, we affirm on the reasoning of the

district court.        See Byrd v. Baltimore Sun Co., No. CA-00-2677-JFM

(D. Md. Aug. 29, 2003).          We dispense with oral argument because the

facts   and    legal    contentions      are     adequately   presented      in    the

materials     before     the     court   and     argument   would    not    aid    the

decisional process.



                                                                            AFFIRMED




                                         - 2 -